Milleh, Judge:
The controlling facts in this case are substantially the same as those involved in Tahaney v. Building Association, 59 W. Va. 296, and the principles there enunciated and applied rule this case, contrary to the contentions of appellant. The questions of pleading and practice presented and argued seem to be fully *364covered and decided adversely to appellant, in Martin v. Smith, 25 W. Va. 579, Darby v. Gilligan, 43 W. Va. 755, Dorr v. Dewing, 36 W. Va. 466, and Toledo Tie & Lumber Co. v. Thomas, 33 W. Va. 566. It is unnecessary, therefore, to reiterate the legal rules and principles so well established. We find no error in any of the decrees and proceedings below prejudicial to the rights and interests of appellant, and the decree appealed from will therefore be affirmed.

Affirmed.